UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

JOHN EDWARD BOWE,

                     Plaintiff,
              v.                                               8:18-CV-0992

TOM WILSON, Chairman, CEO, President,
Allstate Insurance; ALLSTATE INS. CORP.,

                   Defendants.
_________________________________________
THOMAS J. McAVOY,
Senior United States District Judge

                                    DECISION & ORDER

I.     INTRODUCTION

       Plaintiff commenced this diversity action pro se and moved for leave to proceed in

forma pauperis. The action is against defendants Allstate Insurance Corporation (“Allstate”)

and Tom Wilson, Chairman, CEO, and President of Allstate. See Compl., Dkt. No. 1.

Plaintiff alleged that on or about August 20, 2015, a motorist insured by Allstate struck him

as he was walking in Lake Placid, New York, Compl. at 4, but that his demands of

defendants to provide for the release of the $100,000 Allstate liability insurance coverage

went unanswered. See Compl. The Hon. Christian F. Hummel, United States Magistrate

Judge, granted plaintiff’s motion to proceed in forma pauperis and conducted an initial

review of the claims alleged in plaintiff’s complaint pursuant to 28 U.S.C. § 1915(e). See

Sept. 4, 2018 Report-Recommendation and Order, Dkt. No. 4. Based on this review,

Magistrate Judge Hummel recommended that plaintiff’s complaint be dismissed, and that:

(1) insofar as plaintiff set forth claims under title 11, § 216 of the New York Codes, Rules

                                               1
and Regulations or New York Insurance Law section 2601, these claims be dismissed with

prejudice; and (2) insofar as plaintiff set forth claims under New York Insurance Law section

3420, these claims be dismissed without prejudice and with an opportunity to amend to

specify whether plaintiff has a judgment of liability against the insured party, or, alternatively,

the proper New York State statute or regulation under which he attempts to bring his claims.

Dkt, No. 4, at 7. Magistrate Judge Hummel further recommended that, if the Court adopted

these recommendations, plaintiff be given thirty days to file an amended complaint. Id.

Plaintiff objected to these recommendations but the Court adopted the Septem ber 4, 2018

Report-Recommendation and Order in its entirety. Dkt. No. 6.

       On October 24, 2018, plaintiff filed an amended complaint. Dkt. No. 7. That same

day, defendants filed a motion to dismiss the amended complaint pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”). Dkt. No. 8. On November 19,

2018, plaintiff filed a second amended complaint. Dkt. No. 9 (“Sec. Am. Compl.”). On

November 27, 2018, the Court issued a text order stating that, “[i]n light of the filing of

Plaintiff’s 2nd Amended Complaint, the Defendants’ Motion to Dismiss is deemed MOOT.”

Dkt. No. 11.

       On December 11, 2018, after a review of plaintiff’s second amended complaint

pursuant to Section 1915(e)(2), Magistrate Judge Hummel recommended that plaintiff’s

claims be dismissed without prejudice and with a final opportunity to amend should he be

able to demonstrate the existence of a judgment against the insured party. Dkt. No. 13. On

January 2, 2019, plaintiff filed objections to the December 11, 2018

Report-Recommendation and Order. Dkt. No. 14. That day, plaintiff filed a third amended

complaint. Dkt. No. 15. On January 9, 2019, the Court adopted the December 11, 2018

                                                2
Report-Recommendation and Order in its entirety. Dkt. No. 16.

       Magistrate Judge Hummel reviewed the third amended complaint pursuant to 28

U.S.C. § 1915(e)(2)(B), and issued a Report-Recommendation and Order on March 15,

2019. Dkt. No. 17. In conducting this review Magistrate Judge Hummel examined the third

amended complaint and plaintiff’s previous objections to the Report-Recommendation and

Orders. He concluded, inter alia, that plaintiff “appears to concede that his state court

proceedings are pending, demonstrating that he is unable to seek relief in this Court

pursuant to Section 3420. [Plaintiff] now states that he is not seeking to proceed under

Section 3420, but fails to set forth a basis for this Court’s jurisdiction. As such, allowing for

further amendments would be futile unless and until plaintiff can demonstrate a state court

judgment against the insured or identifies another basis for this Court’s jurisdiction.” Dkt.

No. 17, at 7; see id. at 4 (“As the undersigned set forth in his September 24, 2018 and

December 11, 2018 Report-Recommendation and Orders, a judgment against the insured

‘is a condition precedent to a direct action against the insurance company.’”)(quoting Garcia

v. Nat’l Contractors Ins. Co., Inc., No. 15-CV-1332 (CBA)(MDG), 2015 W L 7016968, at *2

(E.D.N.Y. Nov. 12, 2015)); see also, id., at 6 (“Because plaintiff fails to set forth, and the

undersigned cannot conceive, the proper New York State statute or regulation or federal

statute or constitutional provision underlying his demand [for injunctive relief], it cannot be

said that he has a ‘likelihood of success on the merits,’ or poses ‘sufficiently serious

questions going to the merits of the case.’”). Magistrate Judge Hummel recommends that

plaintiff’s third amended complaint (Dkt. No. 15) be dismissed without prejudice to plaintiff

seeking to commence a new action should he obtain a state court judgment against the

insured but without leave to file any further amended complaints in this action; and further,

                                                3
if the Court adopts the March 15, 2019 Report-Recom mendation and Order, that the case

be administratively closed. Dkt. No., 17, at 7-8. Plaintiff filed two nearly identical objections

to these recommendations. Dkt. Nos. 18 & 19.

II.    STANDARD OF REVIEW

       When objections to a magistrate judge’s report and recommendation are lodged, the

district court makes a “de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” See 28 U.S.C. §

636(b)(1); see also United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997) (The

Court must make a de novo determination to the extent that a party makes specific

objections to a magistrate’s findings.). After reviewing the report and recommendation, the

Court may “accept, reject, or modify, in whole or in part, the findings or recommendations

made by the magistrate judge. The judge may also receive further evidence or recommit

the matter to the magistrate judge with instructions.” 28 U.S.C. § 636(b).

III.   DISCUSSION

       Having considered Plaintiff’s objections and having completed a de novo review of

the issues raised by the objections, the Court has determined to adopt Magistrate Judge

Hummel’s recommendations for the reasons stated in his report.

IV.    CONCLUSION

       For the reasons discussed above, the Court ACCEPTS AND ADOPTS Magistrate

Judge Hummel’s March 15, 2019 Report-Recommendation and Order (Dkt. No. 17) in its

entirety. Accordingly, it is hereby

       ORDERED that plaintiff’s third amended complaint (Dkt. No. 15) is DISMISSED



                                                4
without prejudice to his seeking to commence a new action, or to move to reopen the

instant action, should he obtain a state court judg ment against the insured, but plaintiff is

not given leave to file any further amended complaints in this action until it is reopened; 1

and it is further,

       ORDERED that this case be administratively closed.

IT IS SO ORDERED.

Dated:August 15, 2019




         1
          Like Magistrate Judge Hummel, the undersigned makes no finding as to whether plaintiff would be
 able to survive the initial review stage should he seek to commence a new action after obtaining a state court
 judgment against the insured.

                                                      5
